DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 4 – 5 have been cancelled. Claims 1, 3, and 6 – 7 have been amended. Claims 2 and 9 are as previously presented. Claims 8 and 10 – 13 remain withdrawn. Therefore, claims 1 – 3, 6 – 7, and 9 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 11/25/2020 has been entered. Applicant’s has amended the claims such that the previously set-forth 112(f) interpretations are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al. (US 2005/0189820) in view of Jaeger et al. (US 2008/0238879) and Sitarski (US 2012/0313767).
Regarding claim 1, Blumenthal teaches an induction device comprising: 
a main body comprising a heater (Fig. 1; the cooking plates are above heaters); 

a controller configured to adjust a temperature of the heater based on an identified position of the knob (“The control unit includes at least one control knob located on a display panel by magnetic force. The control knob capable of being pushed by an operator from an initial position into a selecting position to select a function, such as a specific cooking plate and capable of being rotated about its axis to set an operating parameter of the function, such as the cooking temperature of the cooking plate“ [Abstract]; additionally, “The pushing and rotary movements of the control knob can be scanned and recorded in a way known per se by inductive, optical or magnetic methods” [0009]; this indicates the invention of Blumenthal is an inductive device).

Blumenthal does not expressly teach:
wherein the knob comprises a protruding part formed at a lower side of the knob;
touch sensors formed around the knob region; and 
wherein the controller is configured to: based on the knob rotating in a state in which the knob is attached to the knob region, adjust a touch sensitivity of the touch sensors to be a first sensitivity, and identify a touch position where the protruding part of the knob is in contact with one of the touch sensors, and in a state in which the knob is detached from the knob region, adjust the touch sensitivity of the touch sensors to be a second sensitivity, and identify a touch position where an object is in contact with one of the touch sensors.

Jaeger is related to touch sensor control devices [title]. Jaeger teaches wherein the knob comprises a protruding part formed at a lower side of the knob and a touch sensor formed around a knob region (Fig. 13 shows knob cap 86 with “sensor tip (stylus tip) 85 extending from the cap 86 toward the touch screen” [0087]; the touch screen (touch sensor) is element 82 [0087], and is formed around the knob region, since the knob operates with the touch sensor), and a controller configured to, based on the knob rotating in a state in which the knob is attached to the knob region, identify a touch position where 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the knob comprises a protruding part formed at a lower side of the knob; a touch sensor formed around the knob region; and wherein the controller is configured to, based on the knob rotating in a state in which the knob is attached to the knob region, identify a touch position where the protruding part of the knob is in contact with a touch sensor. This provides a means for a knob to interact with a touch screen, so that the knob can be rotated to provide a control signal.
As described above, Jaeger discloses a touch sensor, but does not expressly disclose, in the above embodiment, “touch sensors” as claimed. However, Jaeger discloses another embodiment of a capacitive touch sensor (Fig. 22, [0098]) that utilizes a plurality of touch sensors (elements 146, 147) to determine the position of an object that is touching a touch screen. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “touch sensors” (as disclosed in Fig. 22 of Jaeger) instead of the touch sensor of Fig. 13 (wherein it is not expressly disclosed whether this touch screen utilized a single touch sensor or a plurality of touch sensors). “The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04-VI-B.

Note: as described above, Blumenthal discloses adjusting a temperature based on an identified position, but not based on an identified “touch position” as claimed. However, Jaeger teaches utilizing a touch sensor as described above, and it would be obvious to substitute the touch sensor with an identified ‘touch position’ of Jaeger for the sensor with the identified position of Blumenthal, as this is merely a simple substitution of one known element for another to achieve the predictable result of controlling a device using a knob.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to: based on the knob rotating in a state in which the knob is attached to the knob region, adjust a touch sensitivity of the touch sensors to be a first sensitivity, and in a state in which the knob is detached from the knob region, adjust the touch sensitivity of the touch sensors to be a second sensitivity, and identify a touch position where an object is in contact with one of the touch sensors. Sitarski discloses that different input objects (for example, a gloved hand versus an ungloved hand) will result in a different capacitance being detected when each object contacts a touch sensor ([0030]-[0033]). Sitarski also discloses that if the sensitivity is not adjusted based on the input object, then the input object may not be able to provide desired control (“a user wearing a hand cover will be unable to actuate the touch sensor device without removing the hand cover as the relative sensitivity level of the previously noted touch sensor devices remains constant” [0012]). Therefore, it is desired to adjust the sensitivity of a touch sensor based on which object contacts the touch sensor (whether that is a gloved hand instead of an ungloved hand as disclosed by Sitarski, or some other “object” instead of a knob as claimed), so that the touch sensor can recognize contact between the input object and the touch sensor, and perform the desired control operation.

Regarding claim 2, Blumenthal teaches wherein the main body further comprises a first magnetic substance arranged at a lower side of the knob region (Fig. 3, magnets 26 with “N” polarity), and wherein the knob comprises a second magnetic substance having opposite polarity with respect to the first magnetic substance and is attached to the knob region by gravitation between the first magnetic 

Regarding claim 3, Blumenthal teaches wherein sensors are arranged circlewise around the knob region (Fig. 3, sensors 26 are arranged circlewise around the knob region), and
wherein the controller is configured to, based on the knob rotating in a state in which the knob is attached to the knob region, identify the degree of rotation and a direction of rotation according to an order and the number of the plurality of sensors interacting with a portion of the knob (“Adjusting the operating parameter, thus the heating stage of the selected cooking plate 8, then occurs by rotating the control knob” [paragraph 0039]; as the control knob is rotated, different portions of the knob will rotate past a certain number of sensors, in a certain order depending on the direction of rotation).
Blumenthal does not expressly teach wherein the protruding part is formed on an edge part of a lower surface of the knob.
Jaeger teaches wherein the protruding part is formed on an edge part of a lower surface of the knob (Fig. 13 shows the protruding part (sensor tip/stylus tip 85) formed on an edge part of the lower surface of knob 86). Additionally, Jaeger teaches wherein a protruding part touches a touch sensor, as described in the rejection of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the protruding part is formed on an edge part of a lower surface of the knob. This position allows the protruding part to contact touch screen 82, so that the knob can be rotated to provide a control signal.
While Blumenthal does not expressly teach that the plurality of sensors 26 that are arranged circlewise around the knob region are touch sensors, Jaeger discloses the use of touch sensors as described in the rejection of claim 1. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensors of Blumenthal are touch sensors, since this is merely a simple substitution of one known element for another to obtain the predictable result of allowing a control signal to be sent via the cooperation of a rotating knob and a knob region on a main body.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal / Jaeger / Sitarski in further view of Boss (US 2008/0068117).
Regarding claim 6, Blumenthal does not expressly teach wherein the main body further comprises a hall sensor configured to be arranged at one side of the knob region, and wherein the controller is configured to identify whether the knob is attached or detached based on an output of the hall sensor.
Boss is related to an operating device comprising a knob, for an electrical appliance such as a cooking hob. Boss teaches wherein the main body further comprises a hall sensor configured to be arranged at one side of the knob region, and wherein the controller is configured to identify whether the knob is attached or detached based on an output of the hall sensor (Fig. 1, “Hall sensors 34 for detecting magnetic field changes” [paragraph 0034]; since the Hall sensors detect magnetic field changes, they are capable of determining whether the knob is attached or detached).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include wherein the main body further comprises a hall sensor configured to be arranged at one side of the knob region, and wherein the controller is configured to identify whether the knob is attached or detached based on an output of the hall sensor. A Hall sensor detects magnetic field changes, and thus allows for knowledge of whether the knob is attached or detached, so that appropriate control operations can be performed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal / Jaeger / Sitarski in further view of Boss (US 2008/0068117) and Gagas (US 2007/0023420).
Regarding claim 7, Blumenthal teaches wherein the heater is a plurality of heaters (Fig. 1 shows a plurality of cooking plates, each of which comprises a heater), 
wherein the induction device further comprises a heater selector configured to be additionally provided outside around the sensor and in response to the knob being pushed so as to ‘move’ in a certain direction in a state in which the knob is attached, touch the knob in a pushed direction, and wherein in response to the heater selector touching the knob, the controller selects a heater corresponding to the pushed direction of the knob as a controlled heater from among the plurality of heaters (Figs. 6 and 7 
Blumenthal does not expressly teach wherein the knob is pushed so as to tilt in a certain direction.
Boss teaches wherein the knob is pushed so as to tilt in a certain direction (“the operating element 12 can be laterally tilted” [paragraph 0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blumenthal to incorporate the teachings of Boss to include wherein the knob is pushed so as to tilt in a certain direction. This is merely a substitution of one known element for another in order to achieve a predictable result. Blumenthal teaches moving a knob to a certain position to control a heater, while Boss teaches tilting a knob to a certain position to control a heater.
Blumenthal does not expressly teach wherein the heater selector is a heater selector touch sensor.
Gagas is related to an induction cook top system [Title]. Gagas discloses a heater selector that is a touch sensor (Fig. 14, “burner element controls 265 are shown here as touch pad controls 275” [0125]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the heater selector is a heater selector touch sensor. This is merely a simple substitution of the heater selector of Blumenthal for a touch sensor-based heater selector, as disclosed by Gagas, to obtain the predictable result of selecting one of a plurality of heaters.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal / Jaeger / Sitarski in further view of Heimann et al. (US 2014/0021024).
Regarding claim 9, Blumenthal does not expressly teach wherein the knob region is formed in a raised structure which extends convexly on the upper panel of the main body, and wherein the lower surface of the knob is formed in a dented structure so as to correspond to the raised structure.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the knob region is formed in a raised structure which extends convexly on the upper panel of the main body, and wherein the lower surface of the knob is formed in a dented structure so as to correspond to the raised structure. This configuration “forms a holding device of the rotary knob” [0038], allowing the knob to be securely attached to the knob region, while also allowing the knob to be detachable from the knob region, as described above.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered.
On pages 7 – 8, Applicant argues with regard to the previously-cited Santinato reference. However, this argument is moot because the new ground of rejection does not rely on the Santinato reference.
On page 8, Applicant states, “it is submitted that one of ordinary skill would not have been led to combine the teachings of Jaeger and Blumenthal in the manner suggested by the Examiner.” Applicant further states, “the claimed arrangement has been clarified to make it clear that it is not directed to a touch screen, but rather to plural touch sensors formed around a knob region provided on the surface of 
However, while the claimed invention includes “touch sensors,” it is noted that a touch screen is a type of touch sensor. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761